Citation Nr: 0740267	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), including as secondary to PTSD.  

3.  Entitlement to service connection for a sleep disorder, 
including as secondary to PTSD.  

4.  Entitlement to service connection for a skin disorder of 
the forehead and hands, including as due to Agent Orange 
exposure.   

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for vertigo, including 
as secondary to hearing loss.  

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.   

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In February 2006, the veteran submitted a statement 
indicating a request to apply for nonservice-connected 
pension benefits.  In addition, in June 2006, he submitted a 
statement raising the issue of service connection for 
diabetes.  The Board accepts these statements as new claims.  
These matters are therefore referred to the RO for the 
appropriate action to develop for adjudication.

Regrettably, the Board is remanding the skin condition, 
bilateral hearing loss, tinnitus, and vertigo claims to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  But the Board 
will go ahead and decide the claims for an acquired 
psychiatric disorder inclusive of PTSD, and for IBS and a 
sleep disorder.    




FINDINGS OF FACT

1.  The veteran does not currently have an acquired 
psychiatric disorder, including PTSD, much less as a result 
of his military service.  

2.  The veteran has not alleged an in-service stressor that 
is verified or verifiable.

3.  There is no competent evidence of record suggesting the 
veteran has current IBS or sleep disorders, either as the 
direct result of his military service or secondary to any 
service-connected disability.    


CONCLUSIONS OF LAW

1.  The veteran does not have an acquired psychiatric 
disorder, including PTSD, which was incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The veteran does not have IBS that was incurred in or 
aggravated by his military service or that is proximately due 
to, the result of, or chronically aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  

3.  The veteran does not have a sleep disorder that was 
incurred in or aggravated by his military service or that is 
proximately due to, the result of, or chronically aggravated 
by any service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of a VCAA letter from the 
RO to the veteran dated in March 2004.  This letter included 
a PTSD questionnaire.  This letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate the service 
connection claims on a direct and secondary basis; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claims.  See also Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   

The Board also sees the RO correctly issued the March 2004 
VCAA notice letter prior to the August 2004 adverse 
determination on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  
Thus, there is no timing or content error with regard to the 
original four elements of notice.

However, with regard to pre-decisional VCAA notice, a latter 
March 2006 letter from the RO further advised the veteran 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Notably, this 
letter was not provided prior to the initial August 2004 
adjudication.    However, since service connection is being 
denied for the psychiatric, IBS, and sleep disorder claims on 
appeal, no disability rating or effective date will be 
assigned, so any timing error in providing additional notice 
concerning those downstream elements is moot so, at most, 
harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  (where the Federal Circuit Court held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, however, the RO provided additional VCAA Dingess notice 
in March 2006 but did not go back and readjudicate the claim 
by way of a subsequent SSOC.  So in essence, the timing 
defect in the notice was not rectified.

Concerning this, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice is presumed prejudicial, and the VA has the burden of 
rebutting this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, to the extent there is a presumption of prejudice due 
to the timing error for VCAA Dingess notice, the Board finds 
that any prejudice has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notices provided what was 
needed.  He is also represented by an attorney.

Specifically, the veteran submitted personal statements, a 
PTSD stressor statement, and private medical records.  In 
addition, the actual notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claims.  Therefore, any deficiency with VCAA notice did 
not affect the essential fairness of the adjudication. 

Overall, to the extent that the VA, under Sanders, may have 
erred by relying on a post-decisional document (Dingess 
letter) to conclude that adequate VCAA notice has been 
provided, the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).
    
As for the duty to assist, the RO has secured his service 
medical records (SMRs), certain service personnel records 
(SPRs), VA treatment records, and afforded him an earlier VA 
examination.  Although VA is required to make reasonable 
efforts to obtain private medical records, these private 
records must be "relevant" to the claims at issue.  38 
U.S.C.A. § 5103A(b).  Here, although the veteran indicated 
certain private medical evidence remains outstanding, these 
records pertain to his diabetes mellitus, hearing loss, and 
skin disorder claims; there is no allegation or evidence 
these records are "relevant" to the psychiatric, IBS, or 
sleep disorder issues being denied, such that obtaining them 
for these claims would serve no purpose.  

In addition, VA is required to obtain "relevant" records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  VA's duty to assist thus includes 
the responsibility to obtain any relevant records from the 
Social Security Administration (SSA).  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  Concerning this, in February 2006, the veteran 
indicated that he recently had been awarded SSA disability 
benefits.  However, he also indicated that VA treatment 
records which are already on file were used as the basis for 
awarding those SSA benefits.  Thus, there is no need to make 
an additional request for evidence that is already in his VA 
claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Consequently, any SSA records not currently secured could not 
alter the ultimate disposition of the issues being denied.  
VA is not required to search for evidence, which even if 
obtained, would make no difference in the result.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  As there is no reasonable possibility that 
missing SSA records would aid in substantiating these 
particular claims, any deficiencies of VCAA assistance are 
rendered moot.  38 U.S.C.A. § 5103A(a).  

Finally, absent competent evidence of current psychiatric, 
IBS, or sleep disorders, a remand for further VA examinations 
and/or opinions is not warranted.   38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A VA medical examination 
and opinion for PTSD is not necessary in this case, because 
even if a medical opinion actually diagnosed the veteran with 
PTSD, it would not suffice to corroborate the actual 
occurrence of the claimed in-service stressors.  Cohen, 
10 Vet. App. at 142; Moreau, 9 Vet. App. at 395-396.  Thus, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).    

Some diseases on the other hand are chronic, per se, such as 
psychoses, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



Analysis - Acquired Psychiatric Disorder

The veteran contends that he has an acquired psychiatric 
disorder, or in the alternative, PTSD, that stems directly 
from his military service.  He adds that he has lived with 
this condition since discharge from service, and that it 
affects his marital relations and his ability to work with 
other people.  See his January 2004 claim and October 2004 
stressor statement.  

As to his claim for an acquired psychiatric disorder other 
than PTSD, the entire claims folder, including SMRs and all 
post-service VA and private medical records, is negative for 
any treatment, complaint, or diagnosis of an acquired 
psychiatric disorder.  When the veteran underwent a 
comprehensive VA examination in October 1996, there was no 
mention of any psychiatric issues.  A later VA physical 
evaluation dated in February 2000 noted no depression, no 
agitation, no memory loss, no personality changes, and no 
hallucinations.  Thus, absent any evidence of a current 
psychiatric disability, service connection cannot be granted 
for an acquired psychiatric disorder.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225. 

Neither the veteran nor his attorney, without evidence 
showing that he or she has medical training or expertise, is 
competent to offer a diagnosis as to certain medical 
conditions not capable of a lay diagnosis or an opinion as to 
medical etiology.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Simply stated, although the veteran is competent to discuss 
psychiatric symptoms such as anxiety, nightmares, or 
hallucinations, neither he nor his attorney can competently 
diagnose him with an acquired psychiatric disorder and then 
competently state that it is the result of active service 
decades earlier.
   
In light of the fact that the medical evidence of record is 
silent regarding any mental disorder, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5107(b).  The 
claim is denied. 



Analysis - PTSD

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If VA determines that the veteran did not engage in combat 
with the enemy, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The veteran contends that he suffers from PTSD as the result 
of two main stressors that occurred during his service in 
Vietnam.  First, he states that he was subject to sniper 
attacks while in a convoy in Vietnam.  Second, he indicates 
that as a medic, he witnessed and treated horrific injuries 
to soldiers and civilians, in particular a land mine injury 
that he remembers.  See his January 2004 claim and October 
2004 stressor statement.  SPRs confirm that the veteran 
served in Vietnam from October 1968 to November 1969, with 
the U.S. Army 61st Medical Battalion, 418th Medical Company.  
His DD Form 214 confirms that the veteran served as a medic.  

Concerning the alleged sniper attacks, although SPRs indicate 
that the veteran did serve in a combat zone while in Vietnam, 
service records do not reflect receipt of medals, badges, 
wounds, or decorations that specifically denote combat with 
the enemy.  The veteran's assertions that he was subject to 
sniper attacks are not ignored, but are not sufficient, by 
themselves, to establish a combat-related stressor through 
his lay testimony alone.  Thus, the combat presumption in 
connection with PTSD is not for application.  38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.  It follows that the remaining question is whether 
there is credible supporting evidence that the alleged in-
service stressors actually occurred, or medical evidence of a 
diagnosis of PTSD or PTSD-like symptoms of record.    

Upon review of the evidence, the Board finds that the claims 
folder does not contain medical evidence diagnosing PTSD in 
accordance with VA regulations.  
38 C.F.R. § 3.304(f).  Specifically, a general VA examination 
conducted in October 1996 and VA treatment records dated from 
1999 to 2004, as well as private medical records from the 
1990s are negative for any diagnosis of PTSD or other 
psychiatric disability.  Although the veteran mentioned 
flashbacks, nightmares, anxiety attacks, and hallucinations 
in his October 2004 notice of disagreement (NOD), he has 
never reported these symptoms to any medical professional of 
record, and in fact has denied several of the symptoms to a 
VA physician in February 2000.  Simply stated, the Board 
finds that the post-service medical record, overall, provides 
strong evidence against a finding that the veteran has PTSD 
at this time.  

In addition, with regard to his alleged stressors, both 
stressors are either unverifiable or cannot be verified based 
on the information provided by the veteran.  
See 38 C.F.R. § 3.159(c)(2)(i) (in the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).  

Specifically, with regard to civilian casualties, sniper 
attacks, or events that occurred while travelling in a 
convoy, a referral to the Joint Services Records Research 
Center (JSRRC), formally known as the U.S. Armed Services 
Center for Unit Records Research (USASCURR), is not 
warranted.  In these instances, a credible buddy statement 
from a fellow soldier would be required in order to 
corroborate the alleged stressor.  The veteran has not 
submitted any buddy statement.  With respect to his stressor 
of seeing and treating fellow soldiers who were killed or 
wounded, as a medic, the Board does not deny the veteran may 
have been exposed to such situations.  However, despite the 
PTSD questionnaire that was sent to him, the veteran has not 
submitted the names of those wounded or killed, or a specific 
two-month time frame for the incidents, or the specific 
location of these incidents.  Without such information, and 
especially without a current PTSD diagnosis or credible 
evidence of PTSD symptomatology, a referral to JSRRC is not 
warranted.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for PTSD.  
38 U.S.C.A. § 5107(b).  A medical diagnosis of PTSD in 
accordance with DSM-IV is not present in the record, and he 
has not shown an in-service stressor that is verified or 
verifiable based on the information provided. Service 
connection for PTSD is denied.

Analysis - IBS and Sleep Disorder

In addition, a disability can also be service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Furthermore, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  
38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 
Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim for 
secondary service connection requires medical evidence that 
connects the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  

The veteran contends that he has IBS and a sleep disorder 
that is either caused or aggravated by PTSD.  See his October 
2004 NOD.  The RO also considered direct service connection 
for these alleged conditions.  When determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered. Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address 
service connection on both a direct and secondary basis in 
this appeal.   

As to direct service connection, the Board finds no evidence 
of IBS or a sleep disorder in service.  38 C.F.R. § 3.303.  
Indeed, upon separation in November 1969, the veteran denied 
stomach or sleep problems.  In addition, post-service VA and 
private treatment records are negative for any complaint, 
treatment, or diagnosis of IBS or a sleep disorder.  The 
October 1996 VA examiner recorded that the veteran's 
digestive system was normal, and the veteran denied any 
medical problems aside from back pain.  Indeed, the claim for 
service connection for IBS and a sleep disorder must be 
denied because the first essential criterion for a grant of 
service connection - competent evidence of the claimed 
disabilities - has not been met.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Absent evidence of current 
disorders, it follows that there is simply no medical 
evidence of a nexus between any current disorder and the 
veteran's period of service.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  

As to secondary service connection, here, the veteran has no 
service-connected disability to which IBS or a sleep disorder 
may be secondary.  The veteran's claim of service connection 
for PTSD has already been denied as alluded to above.  
See 38 C.F.R. § 3.310(a).  In any event, the Board finds 
there is simply no competent medical evidence of record that 
any PTSD disability resulted in or aggravated any current IBS 
or sleep disorders.  Velez 11 Vet. App. at 158.  See also 
Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999) (both indicating, like Velez, 
that competent medical nexus evidence is required to 
associate IBS and a sleep disorder with a service-connected 
disability).
  
In making this determination, the Board emphasizes the 
veteran is not competent to diagnose himself with IBS or a 
sleep disorder, conditions requiring a medical diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the preponderance of the evidence is against the 
veteran's IBS and sleep disorder claims on a direct or 
secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied. 

Service connection for IBS, including as secondary to PTSD is 
denied.   

Service connection for a sleep disorder, including as 
secondary to PTSD is denied.     


REMAND

Before addressing the merits of the skin condition, bilateral 
hearing loss, tinnitus, and vertigo claims, the Board finds 
that additional development of the evidence is required.

First, in a June 2006 statement, the veteran indicated that 
he received medical treatment in the same month for diabetes 
at the VA Community Based Outpatient Clinic (CBOC) in Ft. 
Smith, Arkansas.  Although the diabetes issue is not before 
the Board at this time, the veteran has identified additional 
VA treatment records that have not been associated with the 
claims folder.  Further, the VA records present in the claims 
folder end in July 2004.  VA's duty to assist includes 
obtaining records of his "relevant" VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA).  
Although the veteran does not allege any additional VA 
treatment pertaining to his skin condition, bilateral hearing 
loss, tinnitus, and vertigo claims, since these issues are 
being remanded for other reasons alluded to below, the RO 
should take appropriate steps to determine whether relevant 
VA medical records exist since July 2004, and if so, to 
obtain them on remand.

Second, in a February 2006 statement, the veteran indicated 
that he was recently approved for disability benefits from 
the SSA.  He indicated that the decision granting him SSA 
disability benefits was based on VA medical evidence already 
present in the claims folder.  Nonetheless, since these 
issues are being remanded for other reasons alluded to below, 
his SSA disability determination is not on file and should be 
obtained before deciding these claims.  38 U.S.C.A. § 
5103A(c)(3).  Although disability determinations by the SSA 
are not controlling on VA, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering these records.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Thus, a remand is warranted to obtain 
these records.  

Third, in December 2003 and August 2006, the veteran provided 
authorizations for the release of records (VA Forms 21-4142) 
for Ring-Russell and Phillips Family Medical Clinic dated in 
1999, Dr. W.D. dated from 1998 to the present, and Dr. G. 
dated in July 2006.  These records, if available, appear 
relevant to his skin condition, hearing loss, and tinnitus 
claims.  There is no indication the RO attempted to obtain 
these private records.  VA is also required to make 
reasonable efforts to obtain all "relevant" records, 
including private records, which the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that 
"reasonable efforts" will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  A 
remand is required in order to comply with the duty to assist 
and secure these records.    

Fourth, the veteran should be scheduled for a VA examination 
to obtain a medical opinion concerning the etiology of any 
current hearing loss, tinnitus, vertigo, and skin disorders 
on the basis of in-service incurrence or aggravation.  
For the vertigo claim, the examiner should also determine if 
any current vertigo is proximately due to, the result of, or 
chronically aggravated by any hearing loss that is present.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, as to the skin condition claims, including as due to 
herbicide exposure, a medical nexus opinion is required that 
not only considers presumptive service connection due to 
herbicide exposure, but also considers direct service 
connection.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Concerning the issue of right ear hearing loss, for purposes 
of establishing service connection under 38 U.S.C.A. § 1110, 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  See also VAOPGCPREC 3-2003 (July 16, 2003).  
Only such conditions as recorded on examination reports are 
to be considered as noted.  38 C.F.R. § 3.304(b).  

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but he may bring a claim for service-
connected aggravation of that disability.  In that case, 
section 1153 applies and the burden falls on him to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Concerning this, the October 1967 military induction examiner 
noted a pure tone threshold of 50 decibels at 4000 Hertz in 
the right ear upon audiology testing.  Thus, the veteran had 
preexisting right ear hearing loss disability under VA 
guidelines, per 38 C.F.R. § 3.385, upon induction into 
service.  Since right ear hearing loss was noted upon 
induction, the veteran is not entitled to the presumption of 
soundness for the right ear.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Thus, the central issue for the right ear is 
whether preexisting right ear hearing loss was aggravated by 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In 
contrast, audiology testing of the left ear revealed normal 
hearing upon induction, such that an aggravation analysis is 
not warranted for the left ear.  

Based on the above evidence and the Court's recent decision 
in McClendon, VA medical examinations and opinions are needed 
for his hearing loss, tinnitus, vertigo, and skin disorder 
claims to determine the nature and etiology of any of these 
disorders. 

Accordingly, these issues are REMANDED for the following 
development and consideration:

1.	Contact the veteran to ascertain where he 
has had any additional relevant treatment 
at a VA facility since July 2004.  Then 
obtain the records of any relevant 
medical treatment after July 2004, 
including records from the VA CBOC in Ft. 
Smith, Arkansas.  All attempts to secure 
these records, and any response received, 
must be documented in the claims file.  
If no records are available, a response 
to that effect is required and should be 
documented in the file.

2.	Contact the SSA and obtain the records 
associated with the veteran's disability 
claims.  Specifically, request complete 
copies of his disability determination 
and associated medical records.  If these 
records are unavailable and further 
attempts to obtain them would be futile, 
expressly indicate this in the claims 
file.   

3.	Attempt to obtain private medical 
records relevant to his hearing loss, 
tinnitus, and skin disorder claims from 
Ring-Russell and Phillips Family 
Medical Clinic dated in 1999, Dr. W.D. 
dated from 1998 to the present, and Dr. 
G. dated in July 2006.  Utilize the 
information provided by the veteran on 
his December 2003 and August 2006 
completed releases (VA Forms 21-4142), 
in order to obtain these records.  

4.	Then arrange for the veteran to undergo 
the appropriate VA examinations to 
determine the nature and etiology of 
current hearing loss, tinnitus, vertigo, 
and alleged skin conditions to the 
forehead and hands.  The veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without 
good cause, may have adverse consequences 
for his claims.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file, including a complete copy of 
this remand, must be made available for 
review of the veteran's pertinent medical 
history - including, in particular, the 
records of any treatment in question.  
Based on a physical examination and 
comprehensive review of the claims file, 
as to the hearing loss, tinnitus, and 
vertigo claims, the examiner is asked to 
provide an opinion responding to the 
following questions:  

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) that the veteran's 
pre-existing right ear hearing 
loss permanently increased in 
severity during his military 
service from April 1968 to 
November 1969? 

(B)	If it did, is it at least as 
likely as not (meaning 
50 percent or more probable) 
that this permanent increase 
in severity was due to the 
natural progression of the 
disability?  

(C)	In the alternative, is it at 
least as likely as not (50 
percent or more probable) 
that any current right ear 
hearing loss is otherwise 
directly related to his 
military service.  The 
examiner should also this 
same question for the left 
ear.   

(D)	Is it at least as likely as 
not (50 percent or more 
probable) that any current 
vertigo disorder is 
proximately due to, or is 
permanently aggravated by, 
his hearing loss, or is 
otherwise directly related to 
his military service?

Based on a physical examination and 
comprehensive review of the claims file, 
as to the skin condition claims, the 
examiner is asked to provide an opinion 
responding to the following questions:  

(A)	Does the veteran currently have 
a skin condition to the hands or 
forehead that is on the list of 
presumptive service-connected 
diseases for herbicide exposure 
(i.e., does he currently have 
chloracne or other acneform 
disease consistent with 
chloracne or porphyria cutanea 
tarda)?

(B)	If he does not have a 
presumptive disease, does he 
have another current skin 
condition that is at least as 
likely as not (50 percent or 
more probable) related to 
presumed herbicide exposure 
during military service?  

(C)	Is it at least as likely as not 
(50 percent or more probable) 
that any current skin condition 
is otherwise directly related to 
the veteran's military service 
from April 1968 to November 
1969?

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

5.	Then readjudicate the skin condition, 
bilateral hearing loss, tinnitus, and 
vertigo claims in light of the 
additional evidence obtained.  If these 
claims are not granted to the veteran's 
satisfaction, send him and his attorney 
a supplemental SOC (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of 
these claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


